Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sabrina D. Davis petitions for a writ of mandamus seeking an order vacating the district court’s order dismissing her civil suit for lack of subject matter jurisdiction.* We conclude that Davis is not entitled to mandamus relief.
*191Mandamus relief is a drastic remedy and should be used only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir.2003). Further, mandamus relief is available only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir.2007).
The relief sought by Davis is not available by way of mandamus. Accordingly, although we grant leave to proceed in for-ma pauperis, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.


 We previously affirmed the district court's order. Davis v. Kia Motors Am., Inc., 408 Fed. Appx. 731 (4th Cir.2011).